Title: From Louisa Catherine Johnson Adams to George Washington Adams, 13 November 1817
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					Dear George
					Washington 13 Novbr. 1817
				
				It is so long since I heard from you I begin to find it difficult to account for your Silence—Have the Muses siezed upon your imagination? Or is it a touch of the belle passion which occupies your contemplation and makes you forget your Mother? either of these things might perhaps plead in excuse though I can only allow these to be momentary.—Your occupations are I know numerous but one quarter of an hour two days in the Week would enable you to correspond regularly with me and I think would be of essential service to you in the way of improvement.—It is only by writing frequently and without constraint that you will be enabled to form such a Style as it is absolutely necessary for every Gentleman to possess easy, familiar, and elegant, neither pedantic, formal, or flat; all of which are faults soon acquired and difficult to cure. You will laugh when I say that nothing is more advantageous to a young man than a correspondence with a well educated female As they are seldom shackled by the trammels of business their imaginations are allowed full scope, and their feelings guide the pen. hence you must have observed the Letters of Madame de Sevigné and Lady Mary Wortley Montague are the admiration of the world because their ideas seem to flow upon the paper as if they had not room for  thought or reflection and either in the lively or the sentimental strain, they make you feel as if they could not have expressed themselves otherwise than in the Style in which they write. The peculiar studies which form the basis of a mans education and the regular routine of practice by which they acquire the knowledge of any profession has a tendency to render their Style stif and measured not to say dry which is particularly unpleasant in familiar correspondence—and this is the reason why I am so solicitous that you should early accustom yourself to the habit of writing Letters agreably for in fact familiar Letters are nothing more than the art of writing trifles in as pleasant and interesting a manner as you can convey them and amount pretty much to the Art of gracefully turning a compliment which should seldom be perceptible yet always felt.Our old friend D: Tillary wrote me a very kind Letter which I have just answered in fact I find myself drawn into correspondence with so many people I have little time for any thing else. It is singular that I who have always had such a decided dislike to writing should all of a sudden have to launch out quite on a large scale and have more correspondents than I know what to do with I believe I must write your Grandmama in the form of a journal as I suppose events will be continually occurring which if they do not interest will perhaps amuse her in the winter—hitherto I have seen nothing and heard little—The President is fitting up the great House very elegantly but the workmen will be some time longer before they are out of it Mrs. Monroe and I have exchanged visits but neither were visible she has not yet received any one—and some say her health will not admit of seeing company.—The President is much admired for the suavity of his manners.—The Prussian Minister arrived a few days since and was presented by your father on Tuesday.—I have two German Servants who cannot speak a word of English and you would laugh at the  ridiculous grimaces I make when I talk with them and I think if Charles was here he would get to speak German as fluently as ever—I shall send your School for Scandal at the same time I send Johns Boots and Charles’s Nankeen Pantaloons—which I hope will be by return of the Vessel in which Mr Cruft has sent out things. Charles Gil Blas and Don Quixote are likewise found and will accompany the restGod Bless you my Dear Son and render you all that can be wished by your affectionate Mother
				
					L. C. Adams
				
				
			